Citation Nr: 1530697	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability.  

(The issue of entitlement to service connection for a respiratory disability is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in February 2009 regarding the claim of service connection for a cervical spine disability.  A transcript of the hearing is in the Veteran's file. 

In September 2011, the Board granted the appeal for service connection for a lumbar spine disability, and remanded the issue of service connection for a cervical spine disability to the Agency of Original Jurisdiction (AOJ).

In June 2014, the Veteran appeared at another hearing before a different VLJ with respect to the claim of service connection for a cervical spine disability, as well as for a respiratory disability.  

Generally, VLJ's who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJ's.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJ's during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review. 

The Court has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJ's involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in January 2015 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The letter notified the Veteran that if he did not respond within the designated response period, the Board would assume the Veteran wished to proceed without a third Board hearing.  The record reflects that the Veteran did not respond.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2014).  

A separate decision by will be issued with respect to the issues of entitlement to a respiratory disability, signed by the VLJ who presided over the hearing as to that issue.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability.  

The Veteran was afforded VA examinations in January 2012 and August 2013.  Subsequently, the Veteran's spouse submitted a June 2014 statement indicating that the Veteran has had neck symptoms, to include pain and stiffness, since 1964, the year after they were married.  Thus, the only salient etiology opinions of record are inadequate as they did not consider this June 2014 lay evidence.  Therefore, the Board finds that remand is required to obtain a new VA medical opinion.  

On remand, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran must be afforded a VA examination to ascertain the etiology of the Veteran's cervical spine disability.  The examiner must review the entire claims file.  The examiner is asked to opine as to whether it is at least as likely as not (a degree of probability of 50% or higher) that the Veteran's current cervical spine disorder is related to the Veteran's military service, or to any incident therein.  

For purposes of this opinion, the VA examiner must specifically address the Veteran's statements regarding symptoms as well as the June 2014 statement from the Veteran's spouse.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________            ____________________________
            M. N. HYLAND		JOY A. MCDONALD
            Veterans Law Judge, 		Veterans Law Judge, 
           Board of Veterans' Appeals 		Board of Veterans' Appeals



___________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

